Eagg, Judge,
delivered the opinion of the court.
This was an ordinary suit commenced by the plaintiff in error against the defendant, Platte, in the Kansas City Court of Common Pleas.
After the institution of the suit a writ of attachment was sued out under the provisions of the statute'authorizing the same in aid of ordinary process — R. C. 1855, p. 242, § 18. The summons was personally served upon the defendant, and the writ of attachment by the garnishment of certain debtors of the defendant, both being returnable to the May term, 1865, .of said court. The defendant not appearing, there was a judgment against him by default, and the cause continued to the next November term, at which time the defendant appeared, and by leave of court filed his plea in the nature, of a plea in abatement. This was stricken out upon motion, and a second plea filed, upon which the parties went to trial, which resulted in a verdict finding issues for the defendant. This suit was thereupon dismissed by order of the court. A motion for a new trial was overruled, and the case brought to this court by writ of error. The reversal of the judgment in this case is urged upon several grounds, but chiefly for the reason that the suit was dismissed after the finding of the issue in the plea in abatement against the plaintiff.
The provision of the statute of 1855, (1 R. C. 1855, p. 252, § 47,) is evidently intended to apply to suits commenced by attachment, and not to such as are brought in the ordinary form.
The distinction between the two actions is very clearly drawn by the statute, but it is not necessary for the purposes of this opinion to examine the reasons upon which it rests. In this case the suit was commenced by the ordinary process, the defendant being personally served.
The laws of this State authorize this extraordinary process to assist creditors in securing their debts whenever they have good reason to believe in the existence of the truth of *406any one of the causes of attachment enumerated in the statute. If true, the property of the debtor is secured until a final hearing and judgment can be had ; but if false, this lien is simply destroyed without affecting the original suit. The plaintiff can still prosecute his suit to a general judgment if his cause of action is well founded. The court erred in dismissing the suit, and for this reason its judgment must be reversed, and the cause remanded. As this is sufficient to dispose of the case, it is not deemed necessary to consider the other points raised.
The other judges concur.